Title: Conversations with John Adams Reported by Harriet Welsh, 27 February 1823
From: Adams, John,Welsh, Harriet
To: 


				
					
					27th. Feb. 1823
				
				The friendship of M Hawley is among the sweetest recollections of my life I first met him at the trial of the negro at Springfield from that day to his death we were friends he would not do anything in the House of R—without consulting me—he would not act upon the committe to answer Hutchinson respecting the Parliamentary authority over us unless I were present & that answer prevail’d was written by me. There are 6 folio vol’s wh’ Mr. Jay had copied of my letters from Holland—When J Q A—was appointed to the Hague Washington order’d him to the Seat of Gov—& set him to reading these letters—I knew from the first & studied works upon gov’t to know what was the best for us—I constantly s’d to the enthusiasts be cool you must consider well the dreadful consequences of all you do—to others I s’d you we must be independent.My letter to Mr. Lloyd is a very saucy impudent letter—(in the wh’ Washingtons appointment T Balch s’d to me, after the revolution you always were of one mind—you always talk’d in one strain you said when any bad news came so much the better—the worse the better—“because I knew we must come to a revolution I knew we never could be united—it ruin’d me in my profession—as I always express’d these opinionsI have work’d very hard in my life but I have not been an unhappy man “You have found too constant employment to be unhappy you’ve not had time” true & now I do not allow myself time but employ every one to read & keep me from being unhappy.—When I was presented to the Queen & had made my speech in the presence only of the Marquess Carmathan & the 20 maids of honor—the M- Carmathan came out quite delighted with it—the Queen thank’d me for my civilities to her & her family—“& Mrs. A. was told the ladies were delighted with the gallant courtier like manner in wh’ I conducted myself”—It was a very serious moment for me and I was in a situation before new in history—unprecedented—my name was upon the council book as a proscribed man—I was had been there mark’d for decapitation & to receive such a man as an ambassador from a free country was a novel situation the Queen behaved with great dignity & politeness—the officers had prais’d my defenced of Preston—& they have never forgotten it.March 4th. Conversation this eve’g upon the conversations of the Levees in England (weekly) the kind used to talk about himself his habit of rising at 4 his making his own fire &c pretty generally once a week & nearly as often say if I have good roasted mutton on my table or beef & a glass of Claret I want nothing better—he used to talk about the books of the day & news He read a good deal—. When I took my leave to come home he ask’d me how many children I had—S’d he had understood he I had sent some of them home ask’d why—I told him & where told him to Cambridge—that I tho’t a man had better be educated in the country he was to live in And was glad to see me in the country, if he was educated in a fore he s’d why why—Ianother he was apt either to be ashamed of his  country on his return or his country of him—I did not recollect till after the interview was over recollect that he sent his sons to Germany to be educated.In france—when I was presented at Versailles it was on a day that a large number was presented & by some accident Louis did not understand that who I was—after I left the room something was s’d about the A Ambassador Mr. Adams when the king found I had been there the king departing from the etiquette followed me to the anti room & was very gracious s’d he did not understand it was me & ask’d me several questions—.Franklin us’d to kiss all the ladies who came to see him—he was quite a stout & even corpulent man till he became old—.Gen Washington was remarkable for his reserve & taciturnity except when he & I were together then he talk’d—Jay & Hamilton particularly the former look’d over & corrected his farewell Speech I think. it is J Stile—.There was a day woman of great beauty who was the mistress of a noble man she took it in her head to have the most splendid carriage in France 6 of the most beautiful horses 4 men & the most splendid liveries coverd with gold lace &c on a certain day it was the custom for all the great in Paris to drive out Paris—& on a certain roadd drive their equipages up & down for an hour or two on different sides of the road (the royal family also) the above mention’d personage join’d in this procession in her splendid equipage & remain’d as long as the rest drove in the circle—the next morn’g the Queen sent her word if she ever presum’d to appear in that equipage again or show herself in that circle she sh’d instantly be sent to the Bicetre—.Paul Jones—I knew well he was intelligent & well educated wrote good letters & sometimes poetry—remarkably neat in his person & gentlemanly in his dress & manner—was said to be the son of a man who was a domestic of Lord Selkirk—he had 4 or 5 french ships under his command at one time—at our peace went into Catherines service, was afterwards dismiss’d by her upon the representation of her officers that he was guilty of a great crime of which he assured me he was innocent & that it was an intrigue of the officers to get rid of him, he died in France—wrote to me to accept his bust if he sent it. do not know whether I answered—.I do not think exactly with Madam Campan about the Queen she was a woman of great spirits & love of pleasure excessively flutter’d about as handsome as Caroline de Wint. I knew Mad Campan well & was very intimate with her fatherDoes not your life seem like a dream a pleasant one? Yes like a dream but not always pleasant, many painful reminescences accompany it—.I never would have gone any where without my wife nothing but the deadly fear that I might be in the tower & she not permitted to be there with me prevented my taking her—my three voyages were enough for a as romantic as any ever made—
				
					
				
				
			